Notice of Allowance
After thorough search, prosecution history and currently filed amendment/argument claims 1-7, 9-12, 14, 16-18 are being allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Brett Carlson on 08/04/2021.
The application has been amended as follows:

1. (Currently Amended) An automated process performed by a digital processor of a client device to establish electronic communications with a server device operating on a common network with the client device, the automated process comprising: initially locating the server device by transmitting, from the client device, a series of 252 unicast messages on the common network, wherein a finite number of exactly 253 different addresses is available to nodes on the common network, wherein one of the 253 different addresses is assigned to the client device, and wherein the client device transmits one of the series of 252 different unicast messages to each of the different addresses available to other nodes on the common network using a common predetermined port number that is associated with the server device; receiving, by the client device, a response to at least one of the series of 252 unicast messages from the server device, wherein the server device operates at the predetermined port number on the common network using one of the different addresses on the common network, and wherein the response identifies one of the 253 different addresses on the common network used by the server device; and subsequently communicating with the server device on the common network using the identified address on the common network.

9. (Currently Amended) A client device comprising: a hardware interface to communicate via a network, wherein the network is configured with a finite set of exactly 253 addresses , wherein one of the 253 IP addresses is assigned to the client device; a memory configured to store computer-executable instructions; and a processor configured to execute the computer-executable instructions stored by the memory to: initially locate a server device operating on the network by transmitting, from the client device, a series of unicast messages on the network, wherein each of the series of unicast messages is sent to a different one of the finite set of 253 addresses but to a predetermined port number that is associated with the server device, and wherein the client device transmits a different one of the unicast messages to each of the 252 addresses in the finite set of addresses that is available to other nodes communicating via the network; receive, by the client device, a response to the series of 252 unicast messages from the server device, wherein the server device operates on the common network using one of the different addresses on the network and wherein the server device is configured to respond to messages received on the predetermined port number, and wherein the response identifies one of the finite set of addresses on the common network that is used by the server device; and subsequently communicate with the server device on the common network using the identified address on the common network.

13.	(Canceled)

14. (Currently Amended) The client device of claim 12 wherein the series of unicast messages is a series of transmission control protocol (TCP) messages, each of which is directed by the client device to 

15.	(Canceled)	

16. (Currently Amended) A media player device comprising: a hardware interface to communicate via a network, wherein the network is configured with a finite set of exactly 253 internet protocol (IP) [[IP]] addresses assignable to nodes communicating via the network, and wherein one of the 253 IP addresses is assigned to the media player device; a memory configured to store computer-executable instructions comprising a media player application; and a processor configured to execute the computer-executable instructions stored by the memory to: initially locate the server device configured to provide a media stream to the media player application by transmitting, from the client device, a series of 252 unicast messages on the network, wherein each of the series of unicast messages is sent to a different one of the finite set of IP addresses but to the same predetermined port number associated with the server device; receive, by the media player device, a response to the series of unicast messages from the server device, wherein the server device operates on the common network using one of the 253 different IP addresses on the network, and wherein the response identifies the address on the common network of the server device; and subsequently communicate with the server device on the common network using the identified one of the 253 different IP addresses on the common network.


Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
Plotnik et al. (US 20100315972 A1) teaches a management station discovers agent devices connected to a network by broadcasting discovery messages having a session number and waiting for discovery acknowledge unicast messages from at least some of the discovery aware agent devices connected to the network. The management station receives the discovery acknowledge unicast messages from the agent devices and each message comprises the session number and an address uniquely identifying the agent device sending the discovery acknowledge unicast message. The management station then sends a unicast registration message having a sequence number based on the session number of the discovery message. At that point, the agent device will be registered permitting further communication to the registered discovery aware agent device. The management station will send, periodically, rediscovery messages having the same session number as the discovery message. The discovery aware agent devices connected to the network which have not previously responded to a discovery or rediscovery message having the same session number or have not received a registration message with a sequence number related to the session number will respond to subsequent rediscovery messages. The agent devices will not respond to subsequent rediscovery messages if the agent device has previously received a unicast registration message with a sequence number related to 
Lee et al. (US 20140173108 A1) teaches disclosed are a method for device discovery and a method for downloading content. The method for device discovery enables a first device to store a recently-connected-device list comprising information about devices which were recently connected to a network, to unicast, when connected to a network, a first device discovery request to a second device on the basis of the recently-connected-device list, to receive from the second device a first device discovery response to the first unicast device discovery request, and to update the recently-connected-device list on the basis of the received first device discovery response. Accordingly, rapid and effective device discovery can be implemented.
The combination of Plotnik et al. and Lee et al. fail to disclose “An automated process performed by a digital processor of a client device to establish electronic communications with a server device operating on a common network with the client device, the automated process comprising: initially locating the server device by transmitting, from the client device, a series of 252 unicast messages on the common network, wherein a finite number of exactly 253 different addresses is available to nodes on the common network, wherein one of the 253 different addresses is assigned to the client device, and wherein the client device transmits one of the series of 252 different unicast messages to each of the different addresses available to other nodes on the common network using a common predetermined port number that is associated with the server device; receiving, by the client device, a response to at least one of the series of 252 unicast messages from the server device, wherein the server device 
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the cited reference teach the limitation of instant claim as a whole or in combination in a cumulative manner while still allowing for plausible motivation to combine the references. Lee et al. for example fails to describe “transmitting, from the client device, a series of 252 unicast messages on the common network, wherein a finite number of exactly 253 different addresses is available to nodes on the common network, wherein one of the 253 different addresses is assigned to the client device, and wherein the client device transmits one of the series of 252 different unicast messages to each of the different addresses available to other nodes on the common network using a common predetermined port number that is associated with the server device”. A multicast or a broadcast message is the obvious way to discover devices in a network to avoid flooding the network with messages.  At least based on these aforementioned reasons the present invention is in condition for allowance.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152.  The examiner can normally be reached on Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        08/05/2021

/PHILIP C LEE/Primary Examiner, Art Unit 2454